46 F.3d 1145
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Melinda THOMAS, Plaintiff-Appellant,v.ROUND VALLEY UNIFIED SCHOOL DISTRICT, Graig Rohrbough,Governing Board of Trustees, President; Graig Kanne, PatO'Ferrall, Annabelle Whiple, Pat Nunnemaker, Reba Haven,Virginia Dudley, Superintendents, Pat McIntyre, RobertKirkpatrick, Sally Biggin, Clifford Caires, Jeff Dixon, JimLyons, John Seymour, Judy Caires, Beverly Britton, MaggiVandam, and CSEA Unit Officers and Co-Workers, Dave Young,David Caldara and Floyd Pickett, Defendants-Appellees.
No. 94-15636.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 31, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Melinda Thomas appeals pro se the district court's dismissal of her action against the Round Valley Unified School District and others, alleging that during her employment by the District she was subjected to harassment and sex discrimination.  We have jurisdiction under 28 U.S.C. Sec. 1291 and we dismiss the appeal for failure to comply with Rule 28(a) of the Federal Rules of Appellate Procedure.


3
In her opening brief, Thomas does not present any facts or legal argument which suggest that the district court acted inappropriately by dismissing her action after allowing Thomas the opportunity to amend and informing Thomas of the deficiencies in her original complaint.  We interpret pro se briefs liberally, but Rule 28(a)(4) states that an appellant's brief must contain "the contentions of the appellant with respect to the issues presented, and the reasons therefor, with citations to the authorities, statutes and parts of the record relied on."  Pro se litigants are not excused from supporting their claims with legal argument.  See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); see also Wilcox v. Commissioner, 848 F.2d 1007, 1008 n.2 (9th Cir. 1988) (pro se litigant abandoned arguments not addressed in brief).  Thomas fails to present us with any matters upon which we can act.  We therefore conclude that Thomas's appeal must be


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3